Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,7-9, and 11  have been amended and currently claims 1-20 are under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji , JP2013082035
Regarding claim 7,  Kenji discloses the light transmitting member is detachably attached to a polishing pad of a polishing apparatus capable of measuring a progress of polishing of the substrate while polishing the substrate (transmitting member 10 being detachable ,paragraph 0060 , Figs 2 and 4), the light transmitting member is configured to transmit incident light for measuring the progress of the polishing of the substrate and reflected light generated by reflection of the incident light on a polished surface of the substrate (paragraph 0008),  the light transmitting member has a truncated conical shape in which a cross sectional area thereof in a plane parallel to the surface facing the substrate continuously increase from a lowermost surface of the surface of the light transmitting member to an uppermost surface of the light transmitting member (Fig 2 and paragraph ), the uppermost surface of the light transmitting member facing the substrate, and the lowermost surface of the light transmitting member is flush with a bottom surface of the polishing pad. (Fig 2) 
Regarding claim 9,   Kenji discloses each and every limitation set forth in claim 7.  Furthermore, Kenji discloses a tapered hole corresponding to the truncated conical shape of the light transmitting member, wherein the tapered hole is shaped such that an area of the tapered hole, in a plane parallel to a polishing surface of the polishing pad, continuously increases from the bottom surface of the polishing pad to the polishing surface of the polishing pad.  ( opening 9, Fig 2)
Regarding claim 10, Kenji discloses each and every limitation set forth in claim 9. Furthermore, Kenji discloses a polishing table to which the polishing pad is attached; and a polishing head provided to face the polishing table and configured to be attached to the substrate. (Fig 1)
Regarding claim 11, Kenji discloses a tapered hole, the tapered hole being shaped such that an area of the tapered hole in a plane parallel to a polishing surface of the polishing pad, continuously increases from a bottom surface of the polishing pad to the polishing surface (hole 9 , Figs 2 and 4), wherein the light transmitting member is detachably attached to the polishing pad in the hole through the polishing surface of the polishing pad (element 10, paragraph 0060 and Figs 2 and 4), and the bottom surface of the polishing pad is flush with a lowermost surface of the light transmitting member and a top surface of the polishing pad is flush with an uppermost surface of the light transmitting member facing the substrate. (Fig 2)
Regarding claim 12, Kenji discloses each and every limitation set forth in claim 11. Furthermore, Kenji discloses a polishing table to which the polishing pad is attached; and a polishing head provided to face the polishing table and configured to be attached to the substrate. (Fig 1 )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji , JP2013082035 in view of Yang , US20030143925
Regarding claim 8,  Kenji discloses each and  every limitation set forth in claim 7. However Kenji does not disclose  the uppermost surface of the light transmitting member formed with a recess to insert a tip of a tool for attaching the light transmitting member. 
Yang teaches a transmitting element 191 having a cylindrical shape with an engagement portion for detachably attaching transmitting element 191 to a polishing pad. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmitting member disclosed by Shiho to have further incorporated a recess to insert a tip of a tool as taught by Yang in order to provide an easy to remove and replace the optical plug. (Paragraph 0057)
However , Kenji in view of Yang does not disclose  the surface facing the substrate is formed with a recess to insert a tip of a tool for attaching the light transmitting member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated , since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji , JP2013082035 in view of Shiho , US20060128271
Regarding claim 16,  Kenji discloses each and every limitation set forth in claim 12.  However, Kenji does not disclose the lower surface of the light transmitting member contacts a top surface of the polishing table.  
Shiho teaches a transmitting member 12 having a lower surface contacting a top surface of the polishing table 131. (Fig 13)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing table disclosed by Kenji to have further incorporated a configuration of the lower surface of the light transmitting member contacts a top surface of the polishing table as taught by Shiho in order provide further support for the transmitting member. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji , JP2013082035 in view of Sugiyama , US6916225
Regarding claims 20, Kenji discloses each and every limitation set forth in claim 11. Furthermore, Kenji discloses a polishing table according to which the polishing pad is attached (Fig 1).
However Kenji does not disclose wherein the polishing table includes a table opening upon which the light transmitting member is positioned, the light transmitting member having a diameter larger than a diameter of the table opening. 
Sugiyama teaches  a polishing device having a transmitting member 23 and a polishing table 31 having an opening with a diameter smaller than the diameter of the transmitting member 23.  (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified polishing table disclosed by Kenji to have further incorporated a polishing table including a table opening upon which the light transmitting member is positioned, the light transmitting member having a diameter larger than a diameter of the table opening as taught by Sugiyama in order to enable ease of placement of sensing mechanism underneath the transmitting member and provide support for the transmitting member from below. 
Response to Arguments
Applicant’s arguments, see , filed 08/19/22, with respect to the rejection(s) of claim(s) 7 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Kenji, JP2013082035.
Allowable Subject Matter
Claims 1-6, 13-15, and 17-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “ a head forming an upper surface having a first diameter and a shaft forming a lower surface having a second diameter opposite the upper surface; and a screw thread formed on the shaft , the screw thread extending form the lower surface of the head of the light transmitting member, wherein the light transmitting member is detachably attached to a polishing pad of a polishing apparatus through a through hole of the polishing pad having an opening in  a polishing surface of the polishing pad facing a substrate, the polishing apparatus being capable of measuring a progress of polishing of the substrate while polishing the substrate, the light transmitting member is configured to transmit incident light for measuring the progress of the polishing of the substrate and reflected light generated by reflection of the incident light on a polished surface of the substrate, the screw thread is configured to engage with a fixture embedded in a counterbored portion formed around the through hole of the polishing pad, and the first diameter of the upper surface is larger than the second diameter of the lower surface of the light transmitting member” fails to render the claimed invention obvious or anticipated. For instance, US20030143925 discloses a light transmitting member 191 which has threaded portion 192 engaging the inner portion of a polishing table however ‘3925 fails to disclose “the screw thread extending form the lower surface of the head of the light transmitting member, wherein the light transmitting member is detachably attached to a polishing pad of a polishing apparatus through a through hole of the polishing pad having an opening in  a polishing surface of the polishing pad facing a substrate, and the screw thread is configured to engage with a fixture embedded in a counterbored portion formed around the through hole of the polishing pad, and the first diameter of the upper surface is larger than the second diameter of the lower surface of the light transmitting member”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. For the reasons above, the claim limitations of claims 1-6, 13-15, and 17-19 have been considered as containing allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723